Citation Nr: 1219410	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal disease, claimed as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988. Subsequently he served with the Army National Guard of Maryland and the Air National Guard of Washington, D.C.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a  July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In November 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record indicates that some service records and private treatment records are outstanding, this appeal must be remanded in compliance with VA's duty to assist.

The claims file does not reflect the Veteran's entire service record. Although the record reflects treatment notes from his term of service with the Air National Guard, the file contains only partial records from his active duty service, and no records from his service with the Army National Guard. The RO must make additional attempts to obtain the Veteran's full service record. If determining after making the appropriate inquiries that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veteran also has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO must send him a corrective letter.

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). As the Veteran testified in November 2011 that he has continued to receive private medical treatment for his claimed disabilities, the RO must attempt to obtain any identified newly generated private records. As the Veteran also testified that he underwent some physical testing for the U.S. Postal Service after his discharge from active duty, the RO also must attempt to obtain any pertinent employment records. 

The appeal is therefore REMANDED to the RO for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records generated by Dr. Light during and after March 2003 and records generated by Metropolitan Nephrology Associates during and after June 2004. Also provide him with an authorization form for the release of any health records maintained by the U.S. Postal Service. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3. Attempt to locate any available Army reserve treatment records by contacting the Maryland Military Department at the Fifth Regiment Armory, 219 29th Division St., Baltimore, MD 21201 - 2288. Contact any other sources deemed appropriate. Request that all sources undertake searches for the Veteran's reserve records - particularly any periodic physical examinations and medical history questionnaires.

4. Make additional attempts to locate the Veteran's complete active duty service records. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

5. If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

6. Readjudicate the Veteran's petitions to reopen his claims of service connection. If the petitions are not granted, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


